        Case 2:20-cv-02114-JDP Document 10 Filed 12/28/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    BRANDON LA’SHAUN TAYLOR,                       Case No. 2:20-cv-02114-JDP (PC)
11                       Plaintiff,                  ORDER GRANTING PLAINTIFF’S
                                                     APPLICATION TO PROCEED IN FORMA
12           v.                                      PAUPERIS
13    SOLANO COUNTY PUBLIC                           ECF No. 9
      DEFENDER’S OFFICE, et al.,
14                                                   SCREENING ORDER
                         Defendants.
15                                                   ORDER THAT PLAINTIFF:
16                                                         (1) FILE AN AMENDED
                                                           COMPLAINT; OR
17
                                                           (2) NOTIFY THE COURT THAT HE
18                                                         WISHES TO STAND BY HIS
                                                           COMPLAINT, SUBJECT TO
19                                                         DISMISSAL OF CLAIMS AND
                                                           DEFENDANTS CONSISTENT WITH
20                                                         THIS ORDER
21                                                   ECF No. 1
22                                                   SIXTY-DAY DEADLINE
23

24          Plaintiff Brandon La’Shaun Taylor is a state prisoner proceeding without counsel in this

25   civil rights action brought under 42 U.S.C. § 1983. He has filed an application to proceed in

26   forma pauperis, ECF No. 9, which makes the proper showing and will be granted. His complaint

27   will be dismissed with leave to amend because it is mostly illegible.

28
                                                       1
        Case 2:20-cv-02114-JDP Document 10 Filed 12/28/20 Page 2 of 4


 1                                  Screening and Pleading Requirements

 2          A federal court must screen a prisoner’s complaint that seeks relief against a governmental

 3   entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify any cognizable

 4   claims and dismiss any portion of the complaint that is frivolous or malicious, fails to state a

 5   claim upon which relief may be granted, or seeks monetary relief from a defendant who is

 6   immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

 7          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 8   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

 9   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

10   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

11   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

12   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

13   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

14   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations that

15   give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264

16   n.2 (9th Cir. 2006) (en banc) (citations omitted).

17          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

18   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint “if it

19   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

20   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).
21   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements

22   of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251,

23   1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

24                                                  Analysis

25          Plaintiff’s one-paragraph complaint is nearly impossible to read. The handwriting is faded

26   and uneven. ECF No. 1 at 3. I can decipher one sentence that appears to allege that the San
27   Joaquin public defender’s office denied plaintiff representation because it found that he had the

28   resources to hire his own attorney. Id. Plaintiff is advised that a public defender’s office is not a
                                                          2
        Case 2:20-cv-02114-JDP Document 10 Filed 12/28/20 Page 3 of 4


 1   proper defendant in a section 1983 action. See Brannan v. Yavapai Cnty. Detention Services, No.

 2   CV 19-08221-PCT-ROS (DMF), 2020 U.S. Dist. LEXIS 49325, *4-5 (D. Ariz. 2020)

 3   (“Defendant Yavapai County Public Defender’s Office is not a proper defendant because it is a

 4   nonjural entity.”). Plaintiff may choose to file an amended complaint which addresses these

 5   deficiencies, or he may stand on his complaint. If he chooses to stand on his complaint, I will

 6   recommend that it be dismissed.

 7           Should plaintiff choose to amend the complaint, the amended complaint should be brief,

 8   Fed. R. Civ. P. 8(a), but must state what actions each named defendant took that deprived plaintiff

 9   of constitutional or other federal rights. See Iqbal, 556 U.S. at 678; Jones v. Williams, 297 F.3d

10   930, 934 (9th Cir. 2002). Plaintiff must set forth “sufficient factual matter . . . to ‘state a claim to

11   relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

12   Plaintiff must allege that each defendant personally participated in the deprivation of his rights.

13   See Jones, 297 F.3d at 934. Plaintiff should note that a short, concise statement in which the

14   allegations are ordered chronologically will help the court identify his claims. Plaintiff should

15   describe how each defendant wronged him, the circumstances surrounding each of the claimed

16   violations, and any harm he suffered.

17           If plaintiff decides to file an amended complaint, the amended complaint will supersede

18   the current complaint. See Lacey v. Maricopa County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en

19   banc). This means that the amended complaint must be complete on its face without reference to

20   the prior pleading. See E.D. Cal. Local Rule 220. Once an amended complaint is filed, the
21   current complaint no longer serves any function. Therefore, in an amended complaint, as in an

22   original complaint, plaintiff must assert each claim and allege each defendant’s involvement in

23   sufficient detail. The amended complaint should be titled “Amended Complaint” and refer to the

24   appropriate case number.

25           Accordingly, it is ORDERED that

26           1. Plaintiff’s application to proceed in forma pauperis, ECF No. 9, is GRANTED.
27           2. Within sixty days from the service of this order, plaintiff must either file an

28   Amended Complaint or advise the court he wishes stand by his current complaint.
                                                         3
       Case 2:20-cv-02114-JDP Document 10 Filed 12/28/20 Page 4 of 4


 1            3. Failure to comply with this order may result in the dismissal of this action.

 2            4. The clerk’s office is directed to send plaintiff a complaint form.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:      December 23, 2020
 6                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
